Title: To George Washington from Major General Israel Putnam, 4 August 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y.] August 4th 1777ten o Clock A.M.

I Recd yours of the 1st Inst. last evening & your favour of the 2nd this moment, In consequence of the Intellgience & Directions therein given Expresses were early this morning Sent to Govr Trumbull Genl Woolcut & Silliman urging in the Strongest manner the necessity of

Speedily reinforcing this Post by the Militia—like Expresses have been Sent to Govr Clinton & to the Cols: of the Militia of this State—The Two Brigades that last Crossed the River I expect will recross it this Day—I have ordered Some redoubts to be Thrown up in the most advantageous places—also Abbaties to be formed to obstruct their march—& am taking every precaution for the Security of this Important post & its dependencies—Govr Trumbull has wrote me that Col. Eno has a Regt at Fairfield raised till the 1st of Jany next for the Defence of that state—which he has ordered G. Silliman to send on—also has ordered the whole Militia of that State to be in readiness to March at a moments warning & directed G. Selliman to Send on any number you or I shall please to Call for. With much esteem & respect I am your Excellency’s Obedient humble Servant

Israel Putnam

